Citation Nr: 0800650	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-05 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for dermatitis claimed 
as "rashes".

2.  Entitlement to service connection for hypertension to 
include being due to or the result of the veteran's service-
connected post-traumatic stress disorder.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Chicago, Illinois.  

The issue involving PTSD is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The most recent VA Compensation and Pension Exam failed 
to produce a diagnosis of a current skin disability, 
disorder, or condition.  

3.  The veteran has been diagnosed as suffering from 
hypertension and has been receiving treatment for this 
disability for approximately ten to thirteen years.  Medical 
evidence etiologically linking the veteran's hypertension 
with his military service or with his service-connected PTSD 
has not been presented.  


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has denied the veteran's request for service-connected 
benefits for hypertension and a skin disability.  As a result 
of that denial, the veteran has appealed to the Board for 
appellate review.  The Veterans Claims Assistance Act of 2000 
(VCAA) describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the veteran from the agency of original jurisdiction (AOJ) in 
December 2003 before the issuance of the initial AOJ 
decision.  The letter informed the appellant of what evidence 
was required to substantiate the claim for service connection 
and of his, and VA's, respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claims.  The 
VA has fulfilled its duty to assist.  In this instance, the 
VA obtained the veteran's available medical treatment records 
and those other records that the VA was made aware thereof.  
As such, the VA obtained those records and they have been 
included in the claims folder, available for review.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that over the course of this 
appeal, the veteran has undergone medical examinations.  
These exams have been performed in order to obtain detailed 
information with respect to the veteran's claims involving a 
cardiovascular disability and a skin condition.  The results 
of all of these examinations have been included in the claims 
folder for review.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his various representatives have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issues now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with Dingess-
type notice via the letter sent to him by the RO in March 
2006.  Regardless, since no disability rating or effective 
date will be assigned as a result of this decision, such 
notice was not needed.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, there is no error.  
Here, the appellant is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the appellant under the 
VCAA.  In essence, the appellant in this case has been 
notified as to the laws and regulations governing service 
connection claims.  He has been advised of the evidence 
considered in connection with his appeal and what information 
VA and the appellant would provide.  He has been told what 
the VA would do to assist him with his claim and the VA has 
obtained all documents it has notice thereof that would 
assist in the adjudication of the appellant's claim.  Thus, 
the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Under 38 U.S.C.A. §§ 1110 (West 2002) and 38 C.F.R. § 
3.303(b) (2007), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2007).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

With respect to a claim involving service connection, the 
Court has held that 
". . . where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (The Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992); and Degmetich v. 
Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996).

The veteran contends that he now suffers from a 
dermatological condition that begin in or was caused by his 
military service.  He avers that since getting out of the 
service, he has received either over-the-counter medications 
or prescription ointments to relieve the condition.  
Alternatively, he has stated that his dermatological 
condition is related to his PTSD or as a result of his 
exposure the Agent Orange.  When examined in January 2004, 
the medical provider found that the veteran's skin was 
"normal".  In other words, active, current dermatitis was 
not diagnosed.

Nevertheless, that same January 2004 VA examination did 
confirm a diagnosis of hypertension.  The examiner reported 
that, per the veteran, hypertension was diagnosed around 
1994.  It was reported that the veteran was taking various 
medications for the control of the disorder.  When asked 
whether the veteran's hypertension was due to or the result 
of his service-connected PTSD (as averred by the veteran), 
the medical provider conclusively found that the hypertension 
was not related or due to the PTSD.  The examiner also did 
not attribute the veteran's hypertension to the veteran's 
military service or any incident therein.  

The record indicates that the veteran's VA treatment records 
along with private medical records have been obtained and 
included in the claims folder for review.  The Board notes 
that none of the records suggests or insinuates that the 
veteran's hypertension is related to or caused by his 
military service or a service-connected disorder.  With 
respect to the dermatological condition, the private and VA 
records do show occasional complaints of or treatment for 
acute skin rashes.  However, those same records are silent 
for a differential diagnosis of a chronic skin disorder which 
is related to or caused by his military service or a service-
connected disorder.  

The veteran and his representative have insinuated that the 
information provided by the veteran support his assertions.  
This evidence is considered lay evidence, and it is certainly 
deemed credible.  38 C.F.R. § 3.159(a)(2) (2007).  However, 
the veteran has not shown, nor has he claimed, that he is 
qualified, through education, training or experience, to 
offer medical diagnoses, statements, or opinions.  Therefore, 
his opinion, while offered in good faith, cannot be 
considered competent medical evidence and, as such, they are 
insufficient for purposes of establishing nexus, or 
causation.  38 C.F.R. § 3.159(a)(1) (2007); also, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In other words, while the veteran is competent to report that 
on which he has personal knowledge, i.e., what comes to him 
through his senses, as a layperson, he does not have the 
medical expertise to provide an opinion regarding a medical 
diagnosis or etiology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  He cannot state, with medical certainty, that he 
does have hypertension or a skin disorder that are the result 
of or related to his military service or to a service-
connected disability.  In the absence of evidence 
demonstrating that the veteran has the requisite training to 
proffer medical opinions, the contentions made by him are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2006); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  While it is true that 
the veteran now suffers from hypertension and has in the past 
suffered from acute dermatitis, credible medical evidence 
etiologically linking either condition with the veteran's 
military service or to a service-connected disorder has not 
been presented.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007).  The veteran's claim is thus denied.


ORDER

Entitlement to service connection for dermatitis claimed as 
"rashes" is denied.

Entitlement to service connection for hypertension to include 
being due to or the result of the veteran's service-connected 
post-traumatic stress disorder is denied.


REMAND

The veteran has come before the VA asking that his service-
connected PTSD be assigned an evaluation in excess of 50 
percent.  The record indicates that in January 2003, he 
underwent a VA psychiatric examination.  Upon completion of 
the exam, the examiner wrote that the veteran was suffering 
from PTSD along with a dystymic disorder.  The dystymic 
disorder was found to be secondary to the PTSD.  A Global 
Assessment of Functioning (GAF) score of 40 was given.  

In conjunction with this claim, another psychiatric 
examination was accomplished in January 2004.  When the 
examiner finished his examination of the veteran, the doctor 
wrote:

	. . . His [the veteran's] overall 
presentation is quite consistent with the 
symptoms that he described when he was 
examined in January 2003, but his score 
of the Mississippi indicates more 
pathology than would have been expected 
from the write-up in the previous 
examination.  Overall, then, it is more 
likely than not that his post traumatic 
stress disorder is slightly exacerbated 
in comparison to his condition in January 
2003.

A GAF score of 51 was assigned.  Even though the doctor 
wrote, as noted above, that the veteran's condition was more 
severe in January 2004 than it was in January 2003, a higher 
(or better) GAF score was assigned.  To the Board, this 
assessment appears to be contradictory and confusing.  In 
other words, the Board believes that if the veteran's PTSD 
was causing more severe symptoms and manifestations, the GAF 
score in January 2004 should have been lower, not higher, 
than the GAF score assigned in January 2003.  Alternatively, 
if the GAF score assigned in January 2004 does adequately 
represent the veteran's current mental condition, then the 
examiner should not have written that the veteran's PTSD was 
"slightly exacerbated in comparison to his condition in 
January 2003."  Because there appears to be ambiguity and 
uncertainty in the latest exam, the Board finds that this 
issue must be returned to the RO/AMC so that another 
examination may be performed.  

The Board thus finds that a thorough and contemporaneous 
medical examination that takes into account the records of 
prior medical treatment (the complete claims folder) so that 
the disability evaluation will be a fully informed one should 
be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
light of the applicable provisions of the VCAA, it is the 
Board's opinion that such an examination should be afforded 
the veteran before an appellate decision on the merits of his 
claim.

Accordingly, further appellate consideration will be deferred 
and the case is remanded to the RO/AMC for the following 
actions:

1.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment received since January 
2004 for his service-connected 
psychiatric disorder, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2007).

2.  The veterans should be scheduled for 
a VA psychiatric examination.  The 
purpose of the examination is to 
determine the extent and severity of the 
service-connected PTSD. The examiners 
should be provided a copy of this remand 
together with the veteran's entire claims 
folder, and the examiners are asked to 
indicate whether he or she has reviewed 
the claims folder.  All appropriate tests 
should be conducted.  Each examiner 
should assign a numerical code under the 
Global Assessment of Functioning Scale 
(GAF) provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities.  Moreover, each examiner 
should answer the following 
questions/requests:

a.  Indicate the exact diagnosis or 
diagnoses of the veteran's psychiatric 
disorder(s), and identify what symptoms, 
if any, the veteran currently manifests, 
or has manifested in the recent past, 
that are attributable to his service-
connected PTSD.  In other words, the 
examiner must discuss the symptoms 
produced by the veteran's service-
connected PTSD versus any found symptoms 
produced by a nonservice-connected mental 
disorder.

b.  Does the veteran have suicidal 
ideation?

c.  Does the veteran have obsessional 
rituals which interfere with routine 
activities?

d.  Is the veteran's speech 
intermittently illogical, obscure, or 
irrelevant?

e.  Does the veteran have near-continuous 
panic or depression affecting his ability 
to function independently, appropriately, 
and effectively?

f.  Does the veteran have impaired 
impulse control (such as unprovoked 
irritability with periods of violence)?

g.  Does the veteran have spatial 
disorientation?

h.  Does the veteran neglect his personal 
appearance and hygiene?

i.  Does the veteran have difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting?

j.  Is the veteran unable to establish 
and maintain effective relationships 
(friends, family, neighbors, etcetera)?

k.  Does the veteran have gross 
impairment in thought processes or 
communication?

l.  Does the veteran have persistent 
delusions or hallucinations?

m.  Does the veteran exhibit grossly 
inappropriate behavior, and if so, what 
are examples of such behavior?

n.  Is the veteran in persistent danger 
of hurting himself or others?

o.  Is the veteran intermittently unable 
to perform activities of daily living 
(including maintenance of minimal 
personal hygiene)?

p.  Is the veteran disoriented to time or 
place?

q.  Does the veteran have memory loss for 
names of close relatives, his own 
occupation, or his own name?

r.  Is the veteran unable to obtain or 
retain gainful employment because of his 
service-connected PTSD?

s.  If the veteran is unemployable 
because of several disorders including 
his service-connected PTSD, the examiner 
should estimate the percentage which his 
service-connected PTSD contributes to his 
unemployability.

t.  Each examiner should comment on the 
GAF measurement volatility noted in the 
claims folder; i.e., 40 and 51?

The results proffered the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
If these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

3.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO/AMC should 
readjudicate the issue on appeal.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  
The appellant need take no action unless 
otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


